 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN WAYNE BONILLA,                               No. 2:18-cv-2424 DB P
12                       Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    EDMUND F. BRENNAN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983. This proceeding was referred to by this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           On October 26, 2018, having determined that plaintiff is a three strikes litigant within the

21   meaning of 28 U.S.C. § 1915(g), the court found that plaintiff is precluded from proceeding in

22   forma pauperis. (See ECF No. 4). As a result, it directed him to pay the filing fee within twenty-

23   one days prior to continuing with these proceedings or risk dismissal of the action. See id.

24   Twenty-one days have passed, and plaintiff has neither responded to the court’s order nor paid the

25   filing fee.

26           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly appoint a

27   United States District Court Judge to this matter.

28   ////
                                                          1
 1           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice for

 2   failure to pay the filing fee as required in light of 28 U.S.C. § 1915(g).

 3           These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, plaintiff may file written objections

 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 7   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 8   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 9   (9th Cir. 1991).

10   Dated: November 15, 2018

11

12

13

14

15   DLB:13
     DB/ORDERS/ORDERS/PRISONER.CIVIL RIGHTS/boni2424.f&r.dsms.1915g
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
